         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

LUKELY RILEY,

            Plaintiff,

v.                                   Case No. 4:18cv531-MW/CAS

GOVERNOR RICK SCOTT
and
JULIE L. JONES,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 46, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 49. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s second amended complaint, ECF No. 45, is DISMISSED for failure to

state a claim upon which relief may be granted pursuant to 28 U.S.C § 1915(e)(2).

Plaintiff’s motion for a temporary restraining order, ECF No. 3, is DENIED. The




                                       1
Clerk shall note on the docket that this cause is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).” The Clerk shall close the file.

       SO ORDERED on July 2, 2019.

                                        s/Mark E. Walker                   ____
                                        Chief United States District Judge




                                          2
